 LOCAL LODGE 790, INT'L ASSOCIATION OF MACHINISTS565' except to the extent that such right may be affected by an agreementrequiringmembership in a labor organization as a condition of employmentas authorizedin Section 8(a) (3) of the Act, as amended.All our employees are free to become, remain, or to refrainfrom becoming orremaining members of the above-named or in any other labor organization.BARTELL BROADCASTERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,881 U.S.Courthouse and Federal Office Building,219 South Dearborn Street,Chicago,Illinois,Telephone No. 828-7572,if they have any questions concerning this notice or compli-ance with its provisions.Local Lodge 790, International Association of Machinists, AFL-CIOandFrank Wheatley Pump & Valve Manufacturer.CaseNo. 16-CP-?2.December 22, 1964DECISION AND ORDEROn June 5, 1964, Trial Examiner A. Norman Somers issued hisDecision in the above-entitled case, finding that the Respondent hadengaged in the unfair labor practice alleged in the complaint, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent filed exceptions to the, Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Members Fan-ning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, and theentire record in this case, and hereby adopts the findings of the TrialExaminer only to the extent consistent herewith.The material facts as fully set forth in the Trial Examiner'sDecision are in all essential respects the same as those inWarehouseEmployees Union Local No. 750, International Brotherhood ofTeamsters, etc. (Whitaker Paper Company),149 NLRB 731, except150 NLRB No. 27. 566DECISIONSOF NATIONAL LABORRELATIONS BOARDthat in the instant case more than 1 year had elapsed from thebeginning of an economic strike when the Employer withdrew recog-nition of the collective-bargaining representative.We do not regardsuch factual difference as so significant as to create a different resultfrom that reached inWhitaker,where we dismissed a complaintalleging that picketing by a once recognized majority representativewas violative of Section 8(b) (7) (C) because the Employer hadlawfully replaced a majority of union members who went out onstrike. -Accordingly, and for the reasons stated inWhitaker,weshall dismiss the complaint in its entirety.[The Board dismissed the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThiscase,with all partiesrepresented,was heardbefore TrialExaminer A. NormanSomers in Tulsa,Oklahoma, on January 28, 1964,on complaint of the General Coun-sel alleging,and answer of Respondent denying, a violation of Section8(b)(7)(C)of the Act.' The parties waived oralargumentand the GeneralCounsel and Respond-ent have filedbriefs,whichhave beenduly considered.On the entire record andmy observation of the witnesses(insofar asthis could apply where thebasic factsare not in dispute), I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Charging Party, Frank Wheatley Pump & ValveManufacturer(hereinafterreferred to asthe Employer or the Company)is an Oklahomacorporation.At itsplant in Tulsa it produces and sells oilfield equipment and relatedproducts,of whichover $50,000 worthare shipped outside the State in the course of a year. It isadmitted and Ifind that the Employer isengaged in commercewithinthe meaning ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICEA. Theissue and its factual contextIn broadest terms, this case centers around the meaning of the expression "cur-rently certified"as used in the "unless"proviso of Section 8(b) (7), which outlawspicketing by a union for recognition,in three designated contexts"unless the [Union]is currently certified as the representative of the employees."The Union in 1948 was certifiedby theBoard as bargining representative of a unitof the Company's production and maintenance employees(which,under a later- cer-.tification issued in1952,further encompassed those working in the Employer's inter-veningly established foundry). Successive contracts were executed between the Unionand the Company,the last one expiringJuly 15,1962.Negotiations in 1962 for anew contract culminated in a strike over the Employer's refusal to continue the oldcontract's seniority provision.The Unionpicketed from July23, 1962,the day thestrike began,untilDecember 18, 1963 (when a Federal district court issued a tem-porary restraining order).The picket signs during all of that period read:MACHINISTS LOCAL 790ON STRIKEAFL-CIO-or-MACHINISTS ON STRIKE',Charge filed October 22, 1963, and complaint Issued December 5, 1963. LOCAL LODGE 790, INT'L ASSOCIATION OF MACHINISTS567The entire unit of 97 employees participated in the strike at its inception. InAugust 1962 the Employer began hiring replacements, and as a given striker wasreplaced, the Company wrote him, with a copy to the Union, as follows:This will notify you that a permanent replacement has been hired to fill yourjob.You may, at your convenience, pick up your check for any wages to whichyou are entitled.By October 10, 1962, before the strike was 3 months old, the Company had so noti-fied 54 of the 97 strikers.Nevertheless, for the ensuing 9 months, it continued tomeetand negotiate with the Union concerning working terms for all persons in theunit, replacements and returned, as well as continuing, strikers.A negotiating ses-sion was due to take place July 17, 1963.On that day, counsel for the Companyrequested and obtained the Union's consent to putting the meeting off for a daybecause it had not completed the data requested by the Union for negotiating.Themeeting was not held. Instead, on the postponed day, counsel told the Union's busi-ness agentthat the Employer would no longer meet with it because it did not believethat the Union represented a majority of the employees, and that this raised a "ques-tion of representation," which he would take up with the Board's Regional Office thefollowing week.On July 25 counsel wrote the Union a formal notification that theEmployer was "withdrawing recognition of [it] as the collective-bargaining represen-tative of its employees."By then the Company had written replacement notificationsto 76 strikers.The Union responded on July 29, asserting its rights under the certifi-cation and demanding that the Employer continue to negotiate with it.The Union had, in fact, on July 22 filed a charge with the Board alleging that inbreaking off negotiations on July 18 the Company violated Section 8(a)(5).TheCompany, in turn, on August 2 filed a charge against the Union that it had violatedSection 8(b) (7) (C) by picketing for recognition for more than 30 days, without anelection petition being filed. (This last was docketed as Case No. 16-CP-21.)Mean-while, on July 23, 1963, the replaced strikers had lost their voting eligibility becausea year had passed since the strike began.The Regional Director dismissed bothcharges, the Union's because of "insufficient evidence of violation of Section 8 (a)( I)and (5)," the Company's because "the charged union is `currently certified' withinthe meaning of Section 8(b) (7) of the Act," and that "in the absence of any specialcircumstances in this case, the Union's certification ... is to be honored unless someformal act of decertification occurs." (He citedDistrict 50, United Mine Workers,etc. (TungstenMining Corporation),106 NLRB 903, 906, andanAdministrativeDecision of the General Counsel SR 2471, dated January 18, 1963, 63-1 CCHNLRB ¶12,109.) The Union thereupon on September 8, 1963, wrote the Companythat "this returns us to the position of resuming sessions of collective bargaining forthe purposes of reducing to writing a Labor Agreement between the parties, and werequest that these negotiations resume as soon as possible."The Company did notreply and instead appealed from the Regional Director's ruling dismissing its 8(b)(7) (C) charge in Case No. 16-CP-21. The Union, in turn, appealed from the dis-missal of its 8(a) (5) charge.On October 18, 1963, the General Counsel,in sepa-rate rulings on each appeal, upheld the Regional Director's disposition of eachcharge.Concerning the Union's charge against the Company he stated:Itwas concluded that under all the circumstances, insufficient basis existedfor a finding that the Company's action in breaking off negotiations with theUnion was based on any reason other than a good-faith doubt of the Union'smajority status.SeeCelanese Corp. of America,95 NLRB 664, 671-673.Concerning the Company's charge against the Union:It was concluded that the 8(b)(7)(C) charge was premature since the Unionmust be regarded as "currently certified" at least until its certification is revokedor displaced through representation proceedings,or a final administrative deci-sionismade that the Company has no obligation to bargain with the Union.Accordingly, further proceedings within the framework of Section 8(b)(7)(C)were deemed unwarrantedon this charge.[Emphasis supplied.]Thereupon(supra,footnote 1), the Company on October 22 filed the charge inthis proceeding (identical in wording with the earlier one) and upon it, the GeneralCounsel on December 5 issued the present complaint alleging that the Union hadnot been "currently certified" since October 18, 1963, the date the General Counsel 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDsustained the dismissal of the Union's 8(a) (5) charge against the Employer, andthat in continuing to picket for recognition for more than 30 days thereafter withoutan election petition being filed, it violated Section 8(b) (7) (C) of the Act.2B.Conclusionary discussionSection 8(b)(7)(C) provides that it shall be an unfair labor practice for a labororganization or its agents:(7) to picket or cause to be picketed, ... any employer where an objectthereof is forcing or requiring an employer to recognize or bargain with a labororganization as the representative of his employees ...unless such labor organi-zation iscurrently certifiedas the representative of such employees: [Emphasissupplied.](C) where such picketing has been conducted without a petition undersection 9(c) being filed within a reasonable period of time not to exceedthirty days from the commencement of such picketing. . . Provided fur-ther,That nothing in this subparagraph (C) shall be construed to prohibitany picketing or other publicity for the purpose of truthfully advising thepublic (including consumers) that an employer does not employ membersof, or have a contract with, a labor organization, unless an effect of suchpicketing is to induce any individual employed by any other person in thecourse of his employment, not to pick up, deliver or transport any goods ornot to perform any services.The liability or innocence of the Union under 8(b) (7) (C) turns on whether or notitwas "currently certified" on and after October 18, 1963.Preliminarily, I address myself to the alternative bases on which the Union claims-its picketing after October 18, 1963, did not overstep Section 8(b)(7)(C), even if itwas no longer "currently certified."These are that (a) the picketing did not haverecognition as a purpose, since the Company had recognized it before and during thestrike, the purpose being only to gain the substantive point (seniorityas a basis oftenure) on which the negotiations had fallen down; and (b) the picket sign, "onstrike," in the context which now existed, was "truthfully advising the public" thatthis Employer "does not employ members of, or have a contract with, a labor organi-zation," which a union may do under the proviso in (C) of 8(b)(7).We answer each in turn.As to (a), it is true that during the period of the strike,when the Employer was dealing with the Union, the picketing was not for the pur-pose of obtaining recognition, but to force the Employer to yield on the substantivepoint which was the cause of the rupture., But all of this was on a premise of recog-nition, and when the Employer withdrew recognition, the picketing was of necessityfor the purpose also of regaining it as the groundwork on which to achieve the sub-stantive point.This would seem rather formidably confirmed by the demands forfurther bargainingsessionsthat the Union sent the Employer after the withdrawal ofrecognition.3As to (b), the "on strike" sign neither stated nor conveyed the infor-The job status of the 97 strikers brought down to date is as follows:Replaced.(This includes 10 who, after being replaced,were rehired asnew employees.) ----------------------------------------------------83Left the picket line and returned to their jobs before any replacements forthem were hired.They are still employed_______________________________8Came back to work after the picketing ceased but voluntarily leftsincethen___2Employees' positions (in foundry) abolished_______________________________3Died-----------------------------------------------------------------1Total--------------------------------------------------------------97Total size of unit at time of strike on July 23, 1962_____________________97Total size of unit on October 18, 1963____________________________ 111 or 112Total size of unit on January 27, 1964 (day preceding hearing) -----------118Number of dues-paying members in Union as of October 18, 1963, and since__None3 This last distinguishes the situation here from the one inJohn A. Penello, Reg. Dir.v.Warehouse Employees TJsUon Local No. 570, Teamsters (Whitaker Paper Co.),230 F.Supp. 892 (D.C. Md.). There too a union engaged in an economic strike after negotiationsfellapart over substantive terms.The employer replaced the strikers and refused tobargain with the union.The union continued to picket as before.The court held itwould not conclude on those facts alone that the union's purpose changed from its previousone to that of recognition. LOCAL LODGE 790, INT'L ASSOCIATION OF MACHINISTS569mation described in the "truthfully advising the public" proviso of 8(b) (7) (C). Itsimport was the same as from the beginning: to enlist the support of employees andthe public in a strike. Indeed, employees of various trucking concerns testified thatthey refused to stop by the Company's premises for delivery or pickup during all thetime the picketsignswere there.The picketing was a classic form of economic pres-sure, a guaranteed right under Section 13 and a protected one under Section 7, if itdid not transgress the limitations of Section 8(b) (7).Assuming the Union had no certification to start with, there would seem to be noquestion that Respondent's picketing, in view of the purpose and the objective factsshowing the Union to have lost its majority, overstepped the prohibitions of Section8(b)(7)(C).The one thing that puts Respondent's liability into question is thecertification of 1948, the issue being whether despite that loss of majority, as thefacts show, and the General Counsel's indication on October 18, 1963, that it cannothope to have the Employer compelled to honor that certification through Board proc-ess, it nevertheless could use the otherwise forbidden weapon of picketing to forcerecognition, under the special exemption given therefor to a "currently certified"labor organization.Weighted as the above statement of the issue may appear to be,I would dispel the illusion that the question is self-answering.The term "currently"as used in the provision before us is not defined in the text, nor was it explained inthe reports or in the debates on the floor.All we know is that the earlier versionof 8(b)(7) as it appeared in the bill reported out by the House committee (H.R.4474) read "unless such labor organization has been certified . . ." and that on theHouse floor, there was substituted and passed in its place, Representative Landrum'sbill,H.R. 8400, which read, as does the enactment, "unless such labor organization iscurrently certified...." (IILH 1918-1919) 4 .This is the first time; so far as appears, that the matter of its meaning is presentedfor adjudication.The treatment given that expression by the Office of the GeneralCounsel would suggest that it drew on Board experience with the expression "hasbeen certified," as used in the 1947-enacted 8(b) (4) (C), which outlaws a union'sstriking for recognition "if another labor organization has been certified."The firstof the two cases cited by the Regional Director,District 50, UMW,106 NLRB 903,was one in which a union was accused of violating 8(b) (4) (C) in striking for recog-nition in the face of a certification issued to another union 7 years earlier.The uniondefended on the ground that its strike was supported by a majority of the employees,and that since, under the doctrine ofCelanese Corporation of America,95 NLRB664, the employer could refuse to bargain with the certified 'union on the ground of awell-founded "good-faith doubt" of its majority, the certification in question was nolonger outstanding.The Board, however, found the striking union to have violated8(b) (4) (C). It stated:At issue before the Board, therefore, is whether Stone Workers, was, at the timeof the strike, still a "certified" labor organization within the meaning of thequoted language of Section 8(b) (4) (C).That language places no time limitation on the duration of a certificationotherwise entitled to the protection of that section.Nor does the legislative his-tory of the Act reveal that the Congress intended, or ever considered, such alimitation.'1The history of the provision indicates only that Section8(b) (4) (C)was intendedto proscribe conduct, such as a strike,which bypasses the Board'smachinery for thepeaceful settlement of disputed representation questions.See H. Rept. 245, 80thCong. 1st secs. pp. 6, 44 (1947). [Emphasis supplied.]The above was not the entire ground of the Board's Decision. It rejected thefactual premise of the defense that the strike had majority support, and was at painstomake' clear that it was taking no position on what the effect on the certificationwould have been if the strike had had that support. (Chairman Farmer stated in hisspecial concurrence that he would still have deemed the certification outstanding, aslong as the employer continued to honor it.)The Board held that"under the cir-cumstances of this case,the certification was still outstanding." [Emphasis supplied.]The Board did not deal with whether "the circumstances" were at least enough toraise, as the defending union claimed, a "good-faith doubt" of the certified union'smajority, which would have justified the employer in refusing to honor the certifica-tion under the doctrine ofCelanese.So the case does not specifically answer thequestion of whether assuming that the 1-year period in which a certification is invul-nerable to a claim of the union's loss of majority has expired, and the presumption* "LIE" is the symbol for Legislative History of the Labor-ManagementReporting andDisclosure Act of 1959._ 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the certified union's continuing majority under the doctrine ofCelanese,has beenovercome to the point where the employer may now with impunity (under 8(a) (5)refuse to bargain with it, the effect is that the certification thereafter ceased to beoutstanding as a bar under Section 8(b) (4) (C) to another union's striking for recog-nition.The probabilities are that the Board would have held that the certificationwas still outstanding as such a bar (at least where it did not have a majority), for itstressed that that section "was intended to proscribe conduct, such as a strike, whichbypasses the Board's machinery for the peaceful settlement of disputed representa-tion questions."Presumably, the Regional Director here deemed that rationaleapplicable to the situation confronting us in this case under 8(b)(7); that is to say,he concluded that the mereaccrual of eventswhich would relieve the employer ofthe obligation under 8(a) (5) to bargain with the certified union does not in and ofitselfmean the demise of the certification for all purposes, so that the exoneration ofthe employer under Section 8(a)(5) for refusing to bargain with the union did notin itself make it illegal under Section 8(b)(7) for the union to picket in order toforce the employer to bargain. Prompting the above result would seem to have beenthe fact that the burden of establishing a violation would be on the General Counselin both instances.This feature was given special prominence in AdministrativeDecision SR 2471, the second of the two cases cited by the Regional Director. Therethe previous General Counsel upheld the dismissal of an 8(a)(5) charge filed by acertified union and of an 8(b)(7)(C) charge filed by an employer under the samecircumstances as here.The facts, as reported in 63-1 CCH NLRB ¶12,109, werestated to be:During contract renewal negotiations between the company and the union,which had been the certified bargaining representative for a number of years,the parties reached impasse upon economicissues.The union thereupon calleda strike in which all of the employees took part.While the strike was inprogress, the company permanently replaced a substantial majority of the strik-ers and then refused to bargain further with the union on the ground that itdoubted the union's majority status.The company filed a Section 8(b)(7)(C)charge and the union filed a refusal to bargain charge.The conclusion reached was(ibid.) :.The General Counsel concluded that the evidence, when appraised in itsentirety, was insufficient to establish that the companyaction inbreaking off nego-tiationswith the union was based on other than its good faith doubt as to theunion'smajority status.SeeCelanese Corp. of America,95 NLRB 664. Itwas further concluded, however, that under the circumstances disclosed, andparticularly in view of the union's prior certification by the Board, the burdenof establishing an 8(b)(7)(C) violation could not be sustained.Accordingly,further proceedings based on these charges were deemed unwarranted.The Regional Director saw no way out of the difficulty thus posed than the termi-nation of the certification in a new election proceeding, which is the position Respond-ent takes here.This means that the labor organization ceases to be "currently certi-fied" only when its certification no longer exists. In effect, this leaves "currently"without discernible meaning-an interpretation which offends both common senseand the classic canon of construction which rquires givingmeaningto all parts of anenactment (Sutherland,Statutory Construction§ 4705 (3d ed.), most especially wherethe word by its very nature conveys meaning.The concept of presenthood inhering in the term "currently" would suggest that itwas intended to apply to a certification which the employer is presently obligated tohonor, under pain of being in violation of Section 8(a)(5) if he does not. To statethe proposition that broadly, however, is to say that the certification here ceased tobe current as early as July 23, 1963, when virtually all the strikers had been replacedand they had lost their voting eligibility as a result of passage of a year since thestrike.SeeKingsport Press,146 NLRB 260, and 146 NLRB 1111. In effect, thiswould oblige the Union to cease picketing for recognition upon the mere accrual ofeventsentitlingthe employer to forgo further bargaining with it, whichsetsan indefi-nite standard and in effect obliges the Union to give itself the detriment of the doubton an issue which it had itself raised in its still pending 8(a) (5) charge, under painof being a violator of 8(b)(7).5This would presumably account for the General5 That was a dominant factor in the court's denial of a 10(1) injunction in theWare-house Employees (Whitaker Paper)case,supra,footnote 3.There the petitioning RegionalDirector claimed the union improperly picketed in excess of 30 days from the day theemployerwithdrew recognition,instead of as here, the day the General Counsel dismissedthe union's 8(a) (5) charge against the employer. LOCAL LODGE 790, INT'L ASSOCIATION OF MACHINISTS571Counsel here regarding the earlier charge,based merely on theaccrual of eventsexonerating the Employer of a further bargaining obligation as "premature," anddeclaring "the Union must be regarded as currently certified at least until [an officialruling relating to the continued efficacy of the certification]."The first alternative,that the certification be "revoked or displaced through representation proceedings,"which the Regional Director saw as the only method, in addition to the.drawbackpreviously stated, would have meant also going through the cost and protractions ofan election to no useful point or purpose under a state of factswhichwere not indispute.The second alternative,thatof an"administrative decision. . . that theCompany has no obligation to bargain with the Union," would seem to have been inresponse to the need for striking a balance between the requirement of some officialadjudication that would terminate the certification's currency and at the same timeto avoid the protraction of Board proceedings to solemnize what was all too appar-ent-that the Union was a gone goose so far as its majority was concerned.Accord-ingly, the General Counsel put all parties on notice that as of that day, when he wasupholding the dismissal of the 8(a)(5) charge against the Employer for refusing tobargain with the Union, the Union was no longer "currently certified."While I have ultimately arrived at the result here contended for by the GeneralCounsel,ithas not been by quite the same route,at least as expressed in his rulingof October 18, 1963,and in a claim he makes for it in his brief.He suggests that amere decision on his part not to issue a complaint on an 8(a) (5) charge against anemployer as effectively determines the majority issue as does a Board adjudication ina representation proceeding.That view does not take account of the differing func-tions of the Board and General Counsel.A Board decision in a representation pro-ceeding determines an issue under the Board's adjudicative powers, while the GeneralCounsel,in determiningwhether ornot to issue a complaint,ismerely deciding upona course of action in the exercise of his prosecuting authority.His decision not toissue a complaint is no more an adjudication of innocence than his determination toissue one an adjudication of guilt.The adjudication by the Board is made upon atrial of the given issue on evidence and a reviewable record,with findings and con-clusions having binding effect under principles ofres judicata.That, of course, is notwhat is involved when the General Counsel decides he will not issue a complaint.SeeN.L.R.B. v. Baltimore Transit Company,140 F. 2d 51, 55 (C.A. 4), cert. denied321 U.S. 795.To be sure,the governing factor in the General Counsel's decision isusually his view of the merit of the charge based on what his investigation shows.And his determination that a charge hasprima faciemerit is a predicate for his peti-tion in court for a restraining order under Section 10(j)or (1).But his decisioneither way does not adjudicate a fact on which his own prosecution is based.Evenin a 10(j) or 10(1) proceeding,the court will not issue a restraining order solely onthe General Counsel's view that the charge hasprima faciemerit.The court mustindependently satisfy itself of that merit.Without intending to belabor this point, I may observe thatit isnot altogetherinconceivable that in a given instance where the General Counsel has refused toissuea complaint, the charging party might be right and he wrong. To be sure, thecharging party would have no recourse, since, under Section 3(d), the General Coun-sel has"final authority" to decide whether a complaint shall issue.But it would doviolence to the principle of the separation of functions to say that the General Counselcould thereafter base a prosecution against the unsuccessful charging party on a facthe claims to have been settled by his own determination, which is not open to theaccused party to challenge.In the present instance, as I hold,itwasopen to theRespondent Union to demonstrate that despite the General Counsel's refusal to issuea complaint on its 8(a)(5) charge against the Employer,the presumption arisingunder itscertification that it continued to have a majority was not overcome by theexternal situation and therefore that it was "currently certified." It is on that prem-ise that I heard this case.Whatever the theoretical breadth seemingly claimed bythe General Counsel for his "administrative determination," the fact is that as anintegral part of his case before me, he presented the evidence showing the Union tohave lost its majority, in fact not to have any representation at all among the employ-ees.Seesupra,footnote 2. I admitted this was full opportunity to the Union torefute or dispute that showing. It was not disputed.And this is what makes thedifference:what we have here are not merely thefactsshowing the Union to haveJost its majority and not merely the General Counsel'sdeterminationnot to issue acomplaint on the Union's 8(a) (5) charge, buta combinationof both.The GeneralCounsel's refusal to issue a complaint, to be sure, did not as such adjudicate thematter of the certification's currency.But it notified the Respondent that the Board'sprocesses were not open to it to compel the Employer to honor the certification, whichnotice was issued in a context of facts,of which Respondent was kept informed by 572DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Employer, decisively showing the loss of the very majority, on which it couldvalidly predicate its right to so compel the Employer.From that point on, it wasreasonable to regard the Union as on no different footing from a noncertified unionwhich was using the devices proscribed by Section 8(b) (7) to exact a recognition towhich it was not entitled.Whatever the certification's other attributes, currencycould hardly be said to be any longer one of them.Despite the strong practical appeal in the above result, my major difficulty inreaching it was the time-honored dogma that age cannot wither nor an unadjudicatedmajority question stale altogether a certification that has not been formally "revoked."There was also the caveat, twice pronounced by the Supreme Court in recent years,against imputing to Congress an intention to take away from basic rights, in oneinstance primary picketing,6 in the other secondary picketing calculated to conveytruthful information to the consuming public having a free speech aura,7 unless thatdetracting intention clearly appears.On balance, however, I am persuaded that theunderlying purpose of Section 8(b) (7) (C) requires the conclusion that Congress didnot intend to exempt a union in the kind of situation here disclosed from the pro-hibitions of that section. "It is one of the surest indexes of a mature and developedjurisprudence" said Chief Judge Learned Hand, "not to make a fortress out of thedictionary, but to remember that statutes always have some purpose to accomplish" 8Congress was dealing with the long existing anomaly under which eventhough it would be illegal for an employer to grant and for a minority union to receiveexclusive recognition, it was nevertheless legal for a minority union to try to exactsuch recognition by picketing for it.The Board had sought to cope with it underits doctrine inCurtis Brothers (supra,footnote 6) to the effect that such conduct hadbeen inferentially outlawed by Congress under the general ban of 8 (b) (1) (A) againstunions' restraint or coercion of employees, only to be reversed on that score by theSupreme Court(ibid).One ground for the Supreme Court's disagreement with theBoard was that Congress, 12 years after enacting 8(b)(1) (A), felt the need forspecificallylegislating on that subject by enacting 8(b)(7), which is before us now.The legislative history of 8(b)(7) is replete with indications that Congress soughtto do away with union picketing to force exclusive recognition except where theunion's majority is clearly settled in its favor. It therefore extended the ban againstsuch picketing to all unions except "currently certified" ones.As the Board has inter-preted the congressional intent, the ban applies even to a union which hasin factbeen designated by a majority of the employees and whose nonrecognition by theemployer is a violation of Section 8(a) (5), but which is not "currently, certified."International Hod Carriers, etc., Local 840 (C. A. Blinne Construction Company],135 NLRB 1153, 1162.9 The Board saw such a construction as "consonant with theunderlying statutory scheme, which is to resolvedisputed issuesof majority status,whenever possible, by the machinery of a Board election." [Emphasis supplied.] Ifthe ban applies to a union which is independently demonstrated to have a right tothat recognition by virtue of a majority designation other than a certification, itwould be rather anomalous to hold that it does not apply to a union trying to exactrecognition on the strength of an antiquated certification, where the General Counsel,having "final authority" in respect to these matters, determines that Board processeswill not be made available to compel the employer to honor that certification in acontext of facts, known to that union, which indicate the absence of warrant forinvoking Board process so to compel the employer. It is difficult to conceive ofCongress turning thumbs down on a noncertified union's efforts to obtain recognitionby picketing, even though entitled to it, as in the first instance, while giving its bless-ings to like efforts by a once certified union, even though despite. that certification, itis no longer entitled to recognition and it has been given final notification that Boardprocess will not be invoked to compel it.On the basis of the above findings and on the entire record, I hereby state myfollowing:Ultimate Conclusions1.An object of Respondent Union in picketing on and after October 18, 1963,was to force the Employer to recognize it as exclusive bargaining representative of theemployees involved.9N.L.R.B. v. Drivers, Chauffeurs & Helpers Local Union No.659(Curtis Brothers),362 U.S. 274, reversing 119 NLRB 232.7N.L.R.B. v. Fruit & Vegetable Packers & Warehousemen Local 760, etal., 377 U.S. 58.8Cabell v. Markham,148 F. 2d 737, 739 (C.A. 2), affd. 326 U.S. 404.0 The result in the companion decision inInternationalTypographical Union et al.(Charlton Press, Ino.),135 NLRB 1178,is notcontrary.Therethe union was exoneratedfrom the conclusionreachedinBlinnebecause of special circumstances. BATESON-CHEVESCONSTRUCTION CO.5732.Respondent Union,on and after October 18,1963,was not"currently certified"as the bargaining representative of the employees here involved within the meaningof Section8(b) (7) of the Act.3. In picketing for such object for more than 30 days after October 18, 1963,without a petition under Section 9(c) having been filed, Respondent engaged in anunfair labor practice within the meaning of Section 8(b)(7)(C)of the Act.4.The unfair labor practice here found affects commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommended Order omitted from publication.]Bateson-Cheves Construction Co.andJohn A. MascarenasInternational Union of Operating Engineers Local 428, AFL-CIO; Construction,BuildingMaterial and MiscellaneousDriversUnion,LocalNo. 83 affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America [Bateson-Cheves Construction Co. andGrand Oil&Transport Co., Inc.]andJohn A. Mascarenas.Cases Nos. 28-CA-.1018 and 28-CB-283.December 22, 1964DECISION AND ORDEROn May 13, 1964, Trial Examiner William E. Spencer issued hisDecision in the above case, finding that the Respondents had notengaged in the unfair labor practices alleged in the complaint andrecommending that the complaint be dismissed, as set forth in hisattached Decision.Thereafter, the General Counsel filed exceptionsto the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the Board has delegated its powers inconnection with this case to a, three-member panel [Chairman Mc-Culloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theDecision, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner to the extent consistent herewith.The complaint alleged in substance that the Respondents condi-tioned the employment of certain employees on their membership inEngineers or Teamsters.We adopt the Trial Examiner's recom-mendation that the allegations of the complaint be dismissed, be-cause we agree with him that the General Counsel has not provedthat the Respondents failed to transfer the employees because oflack of "Union" membership or clearance.Thus, as the Trial Ex-aminer found, Respondent Engineers' contract with Bateson-Chevescontained a clause requiringBateson-Cheves toengage only"union"150 NLRB No. 33.